Exhibit 99.2 April 3, 2012 Tri-Valley Corporation 4927 Calloway Drive Bakersfield, California USA93312 Attention: Mr. Maston Cunningham RE:Tri-Valley Corporation Reserve estimation and economic evaluation At your request and authorization, Deloitte & Touche LLP (“AJM Deloitte”) has prepared an independent evaluation of certain oil and gas assets of Tri-Valley Corporation (“Tri-Valley”), effective December 31, 2011. This report has been prepared for the use of Tri-Valley Corporation for corporate reporting purposes and AJM Deloitte hereby gives its consent to the use of its name and to the said estimates for reporting in the United States. The evaluation was conducted in the months of January and February 2012; field information obtained subsequent to the effective date was not used in the evaluation. Pursuant to the requirements of Item 1202 (a) (8) of Regulation S-K, this report documents the results of the evaluation with the following tables summarizing 100 percent of the corporate reserves and value: ●Table 1 – summary of corporate reserves and value using constant prices and costs (in US dollars). The oil and gas reserves calculations and income projections, upon which this report is based, were estimated in accordance with the SEC’s Regulation S-X Part 210.4-10(a). AJM Deloitte used all methods and procedures it considered necessary under the circumstances to prepare the report. The Evaluation Procedure section included in this report details the reserves definitions, price and market demand forecasts and general procedure used by AJM Deloitte in its determination of this evaluation and are appropriate for the purposes served by the report.In accordance with SEC requirements all prices and costs (capital and operating) were held constant.Constant prices were based on an average of market prices posted at or near the first of each month from January to December 2011. The extent and character of ownership and all factual data supplied by Tri-Valley Corporation were accepted as presented (see Representation Letter attached within).A field inspection and environmental/safety assessment of the properties was not made by AJM Deloitte and the consultant makes no representations and accepts no responsibilities in this regards. 69 Tri-Valley Corporation Reserve estimation and economic evaluation Page 2 This report contains forward looking statements including expectations of future production and capital expenditures.Possible changes to the current government regulations may cause volumes of proved and proved plus probable reserves actually recovered and amounts of proved and proved plus probable income actually received to differ significantly from the estimated quantities.Information concerning reserves may also be deemed to be forward looking as estimates imply that the reserves described can be profitably produced in the future. These statements are based on current expectations that involve a number of risks and uncertainties, which could cause the actual results to differ from those anticipated. These risks include, but are not limited to:the underlying risks of the oil and gas industry (i.e. operational risks in development, exploration and production; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; the uncertainty of reserves estimates; the uncertainty of estimates and projections relating to production, costs and expenses, political and environmental factors), and commodity price and exchange rate fluctuation.Present values for various discount rates documented in this report may not necessarily represent fair market value of the reserves. A Boe conversion ratio of six (6) Mcf:one (1) barrel has been used within this report. This conversion ratio is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Tri-Valley Corporation makes periodic filings on Form 10-K with the SEC under the 1934 Exchange Act. Furthermore, Tri-Valley Corporation has certain registration statements filed with the SEC under the 1933 Securities Act into which any subsequently filed Form 10-K is incorporated by reference.We have consented to the incorporation by reference in the registration statements on Form S-X of Tri-Valley Corporation to the references to our name as well as to the references to our third party report for Tri-Valley Corporation, which appears in the December 31, 2011 annual report on Form 10-K of filings made with the SEC by Tri-Valley Corporation. Yours truly, Original signed by:“Robin G. Bertram” Robin G. Bertram, P. Eng. Associate Partner Deloitte & Touche LLP /ct 70 ECONOMIC SUMMARY REPORT - BEFORE TAX Tri-Valley Corporation AJM SEC Jan 1 11 to Dec 1 11 Pricing Selection: United States Effective December 31, 2011 Page 1 of1 PDP TP PB P+P PS P+P+P Oil (Mbbl) Gross Remaining Company Interest Working Interest Royalty Interest Company Net © Deloitte & Touche LLP and affiliated entities. 71
